— Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered May 15, 1992, which denied defendants-appellants’ motion for summary judgment, unanimously affirmed, without costs.
The infant plaintiff suffered an eye injury when he pulled on a cord attached to a pen which was affixed to a bulletin board and was struck by a "push pin”. The IAS Court properly found that genuine triable issues of fact exist including foreseeability of harm, control of the instrumentality, and proximate cause. Concur — Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.